Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 10 June 2022 by Applicant’s Attorney Ryan Smith. 

The application has been amended as follows: 
Claims:
Claim 1 lines 15-16: “the processing circuitry selects the operator who has a workload smaller than the workload range of the time block” has been changed to -- the processing circuitry selects the operator workload that has a workload smaller than the workload range of the time block, --


Claim 8.   An information processing method, used in a mounting system composed of production lines, comprising component mounters configured to mount components on a board, the information processing method using processing circuitry configured to extract work sessions and create workload tables corresponding to production jobs of the production lines and comprising:

calculating start times of the work sessions; obtaining operator workload to be performed within a time block between a first point-in-time and a second point-in-time based on correspondence information linking work content and operator working time required for the work content 
creating a workload table in which the operator workload is linked to the time block and the start times; 
outputting the workload table; and
selecting the operator workload, of multiple operators are in charge of the mounting system, that [[who]] has a workload smaller than the workload range of the time block, and sets a selected operator workload as an assistant operator of the production line, the operator workload of which being larger than the workload range when there is a production line with a time block in which the operator workload is larger than a workload range


Reasons for Allowance
Claims 1-4 and 6-8 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the independent claims 1 and 8 filed on 27 May 2022 in alignment with the allowable claim 5 indicated in the previous office action on 05 April 2022 along with the proposed examiner’s amendment sent on 08 June 2022 would overcome the claim objections and the claim rejections based on 35 USC §103.

Regarding claims 1 and 8, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
an information processing device for a component mounter wherein, when there is a production line with a time block in which the operator workload is larger than a workload range, the processing circuitry selects the operator workload that has a workload smaller than the workload range of the time block, and sets a selected operator as an assistant operator of the production line the operator workload of which being larger than the workload range.

Prior art of record Maezono (US 20160353624) teaches a component mounter having a component replenishment support method in which a component shortage time for each part the feeder is predicted based on a virtual work end time and a worker is warned in a case where the selection feeder of which the component shortage time is earlier than the work end time is present. However, Maezono fails to teach a workload table or a processing circuitry selecting an operator workload that has a workload smaller than the workload range of the time block, and sets a selected operator as an assistant operator of the production line, the operator workload of which being larger than the workload range.

Prior art of record Yamashita (US 20160196520) teaches an electronic component mounting system having a plurality of production lines and preferentially allocating a job group having a scheduled finish time among a plurality of job groups. However, Yamashita is silent on selecting or setting a selected operator workload as an assistant operator of the production line of the operator workload of which being larger than the workload range.

Prior art of record Tadamasa (JP H07287730) teaches a work allocation support device for a component mounter by executing the final determination of work allocation based on the results generated by an automatic work allocating device. However, Tadamasa does not teach selecting or setting a selected operator workload as an assistant operator of the production line the operator workload of which being larger than the workload range.
Therefore, claims 1 and 8 are allowed and claims 2-4 and 6-7 are allowed as they inherit all the limitations of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729